



COURT OF APPEAL FOR ONTARIO

CITATION: Grant (Re), 2020 ONCA 707

DATE: 20201104

DOCKET: C67891

Fairburn A.C.J.O., Jamal and
    Coroza JJ.A.

IN THE MATTER OF:  NATHAN GRANT

AN APPEAL UNDER PART XX.1 OF THE
CODE

Meaghan McMahon, for the appellant

Manasvin Goswami, for the respondent,
    Her Majesty the Queen

Marie-Pierre T. Pilon, for the Person-in-Charge
    of The Royal Ottawa Mental Health Centre

Heard and released orally: October 30,
    2020 by video conference

On appeal against the disposition of the
    Ontario Review Board dated, November 18, 2019.

REASONS FOR DECISION

[1]

This is an appeal from the appellants latest
    Ontario Review Board disposition, dated November 18, 2019. The appellants
    request for an absolute discharge was dismissed. Instead, the Board continued
    the same disposition that had been previously imposed, one of a conditional
    discharge, but with less stringent conditions. The appellants next Review
    Board hearing is scheduled for about three weeks from now.

[2]

The appellant raises two grounds of appeal.

[3]

First, the appellant says that the Boards
    reasons suffer from a misapprehension of evidence. In its reasons, the Board
    referred to the fact that during the four nights that the appellant had spent
    at his mothers home in the previous year, while under a conditional discharge,
    he had not been compliant with his medication. While we agree with the
    appellant that the record does not support this factual statement, the
    misapprehension of evidence does not rise to a material level.

[4]

Among other things, it does not appear that the
    Board took this evidentiary mistake into account in the analysis portion of its
    reasons. As well, the record is clear that the appellant has not been compliant
    with his medications in the past, and that his psychiatrist was of the opinion
    that he would not be medication compliant if granted an absolute discharge.

[5]

Second, the appellant says that the conditional
    discharge imposed in this case rises to the level of an unreasonable
    disposition. We do not agree.

[6]

We start by noting the considerable deference
    owed to the expert Boards decision in determining whether to grant or deny an
    absolute discharge. As in
Canada (Minister of Citizenship and Immigration)
    v. Vavilov
, 2019 SCC 65, 441 D.L.R. (4th) 1, at para. 85, the Boards
    reasoning process and outcome in this case reflects an internally coherent and
    rational chain of analysis and is justified in relation to the facts and the
    law.

[7]

In our view, the disposition cannot be said to
    be unreasonable. The determination that a conditional discharge should be
    imposed was based upon, among other things, the appellants history involving
    the lack of insight into his illness, his past history involving substance
    abuse, and the likelihood that this abuse will continue, the gravity of harm
    arising from the index offence and the likelihood of serious harm occurring in
    the future, particularly arising from the appellants lack of insight into his
    own condition.

[8]

The appeal is dismissed.

Fairburn
    A.C.J.O.

M.
    Jamal J.A.

S.
    Coroza J.A.


